COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS



 MATTHEW CASAUS,                                  §
                                                                  No. 08-12-00152-CR
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                  362nd District Court
                                                  §
 THE STATE OF TEXAS,                                            of Denton County, Texas
                                                  §
                   Appellee.                                     (TC# F-2011-0123-D)
                                                  §

                                            ORDER

       The Court on its own motion ORDERS the clerk for the 362nd District Court of Denton

County, Texas, to prepare a supplemental clerk’s record containing a certified bill of costs

pursuant to article 103.006 of the Texas Code of Criminal Procedure.         TEX. CODE CRIM. PROC.

ANN. art. 103.006 (West 2006). The supplemental clerk’s record must be filed electronically

with this Court on or before June 16, 2014. If the clerk cannot furnish a certified bill of costs, a

letter stating its absence from the record must be submitted in its place.

       IT IS SO ORDERED THIS 6TH DAY OF JUNE, 2014.

                                          PER CURIAM

Before McClure, C.J, Rivera, and Rodriguez, JJ.